Title: To John Adams from Thomas J. Gantt, 23 August 1821
From: Gantt, Thomas J.
To: Adams, John


				
					Dear Sir.
					Charleston 23rd: August 1821
				
				By a resolve of the 76 Association, made in consequence of their high regard for your republican Principles, and gratitude for the Service, you have rendered the nation, I Send you a Copy of Mr: Elliotts Oration, delivered before that Society on the last 4th of July. I also Send you a copy of Mr: Ramsay’s, delivered the year previous. I am aware that you Should have received the latter long since, and can only Say (in excuse for its not being Sent you) that I had not the honor at that time of being on the committee. I am dear Sir with Sentiments of / the most profound respect your / Humble Servant.
				
					Thomas John Gantt.Chairman Comee: arrangts 76. assn.
				
				
			